DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 13, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gartenberg et al (US 2014/0371547) (“Gartenberg”) in view of Hwang et al (“Sleep Period Time Estimation Based on Electrodermal Activity”) and further in view of Heneghan et al (US 2009/0203972) (“Heneghan”) and further in view of Van Someren et al (US 2010/0100004) (“Van Someren”) and further in view of Mollicone et al (US 2012/0232414) (“Mollicone”) as noted in Applicant IDS dated 11/09/2017and further in view of Mathie et al (US 2006/0270949) (“Mathie”).
Regarding Claim 1, while Gartenberg teaches a method for a medical screening device for analyzing sleep of a patient during a monitoring session comprising a plurality of epochs (Abstract, [0009] sleep time can be determined from actigraphy sampling and analysis), the medical screening device comprising a plurality of sensors including an actigraph (Abstract, [0051]), the medical screening device being configured to be mounted, when in use, on the patient's body during sleep ([0043], [0045] actigraphy device worn), the method performed by 
receiving, by the one or more processors, an actigraphy signal generated by the actigraph during the monitoring session ([0045], Claim 18); 
filtering the actigraphy signal to limit the signal to a predetermined frequency range ([0046] filtering to limit the signal to a predetermined frequency range); 
determining, by the one or more processors, a sleep/wake state of the patient during each epoch of the session using by processing the filtered actigraphy signal ([0049] multiple minute periods evaluated, with an individual minute characterized as sleep or wake by previous and subsequent periods); and 
wherein the determining, by the one or more processors, the sleep/wake state of the patient during an epoch comprises: 
determining, by the one or more processors, an activity count for each epoch from the actigraphy signal (Claim 18, actigraphy data processed by processing device, [0049] “According to some of the various embodiments, zero-crossing threshold detection may be applied to processed actigraphy data to calculate a period (e.g. approximately 10 seconds) of each minute with the largest integrated acceleration. This may result in each minute being associated with a maximum number of zero-crosses, known as counts.”), 
determining a result of comparing, by the one or more processors, a comparison of the activity count for the epoch to the activity count for a preceding epoch, to a first activity threshold ([0049] activity counts from a current epoch are compared to preceding and succeeding epochs by way of a weighted sum, compared to a threshold sum D of 1), and 
determining, by the one or more processors, the sleep/wake state of the patient during the epoch to be "wake" based at least in part on whether the result of the 
And further teaches that actigraphy analysis can be applied to a total sleep time determination ([0009]).
Gartenberg fails to teach computing an estimate, by the one or more processors, of the total sleep time from the sleep/wake state of the patient during each epoch, 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to apply the sleep stage determination of Gartenberg to a total sleep time estimation as Gartenberg teaches that actigraphy analysis is especially suited to such a calculation ([0009]).
Yet Gartenberg fails to teach the comparison of the previous epoch to the current epoch being a ratio.
However Hwang teaches a sleep monitoring technique (Abstract) wherein sleep/wake state transition of a patient may be determined if a ratio of the magnitude of a physiological parameter of the epoch to the physiological parameter for a preceding epoch is greater than a first threshold (p118, 3) Waking Epoch Estimation, where condition 4 may be rewritten as SEF[n] / mean( SEF n-5:n-1] ) > 1.2, signifying that if a ratio of smoothed electrodermal activity SEF of epoch n to SEF data of epochs n-5:n-1 is greater than a first threshold 1.2, the patient is considered to be awake).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to substitute the weighted sum sleep/wake determination of Gartenberg by utilizing a ratio as a comparison instead as a simple substitution of one known technique for considering activity transition between periods for another to obtain predictable results of accurate sleep state determination. Specifically, Hwang teaches monitoring an EDA signal which has a low amplitude value in sleep and high amplitude value when awake (Fig. 2B, 
Yet their combined efforts fail to teach filtering by the one or more processors and filtering the actigraphy signal to limit the signal to a predetermined frequency range corresponding to a range of normal gross body movement.
However Heneghan teaches a physiological monitor of sleep (Abstract) wherein sleep may be performed with actigraphy ([0095], [0096] “The digitized actimetry signal can be processed on a computer and used to diagnose and monitor sleep disorders such as insomnia, circadian sleep/wake disturbance, and periodic leg movement (PLM).” [0099], [0102]), teaches filtering as part of processing the signal ([0058] filtering done by signal processing, [0089] signal processor performs the actions needed to output a physiological parameter), and teaches that 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to perform the filtering of the actigraph of Gartenberg to the specific frequency band taught by Heneghan as this ensures that only normal human movement, which will distinguish between a still sleep state and an active wake state subject, is captured by the system and analyzed. Furthermore, it would have been obvious to one of ordinary skill in the art, to perform the filtering of the actigraph of Gartenberg with a processor instead, as taught by Heneghan, as a simple substitution of one known element for another to obtain predictable results of accurately assessed actigraphy data.
Yet their combined efforts fail to teach wherein 
Partitioning the filtered actography signal into a plurality of overlapping epochs, wherein the plurality of overlapping epochs includes at least one overlapping epoch that overlaps a previous epoch and a succeeding epoch.
However Van Someren teaches an actigraphy-based sleep monitor (Abstract, [0030]) comprising a joint analysis of actigraphy motion and temperature to different sleep and wake periods ([0030], [0101]-[0107]) and further teaches that the time intervals of data can equivalently be overlapping or non-overlapping ([0116] described for the temperature, but the sleep classification is done jointly on the skin temperature motion data, overlapping epochs will naturally overlap a previous epoch and a succeeding epoch), wherein sampled data can be categorized into sleep or wake ([0101]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to perform the interval separation for Gartenberg, Hwang, and Heneghan in an overlapping manner as taught by Van Someren as a means to ensure that all time data pertaining to sleep is correctly categorized. 
Yet their combined efforts fail to teach wherein 

However Mollicone teaches sleep and actigraphy analyzer (Abstract, [0036]) and further teaches that an estimate of total sleep time comprises adding the individual epochs labeled as asleep ([0067] "Total sleep time (TST) refers to the sum of all time an individual is determined to be asleep within a given time period (e.g., 24 hours) or during an identified sleep period (e.g., a typical eight-hour period identified as an individual's typical sleep "night").")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to make the determination of total sleep of Gartenberg by finding and summing the epochs labeled as not “awake” as Mollicone teaches the individual sleep epochs can be added to find a total of sleep time. Further, Van Someren teaches that sleep actigraphy data may be categorized into either sleep or wake and thus data labeled as not “awake” would be labeled as sleep data.
Yet their combined efforts fail to teach wherein 
wherein computing the estimate of the total sleep time comprises counting a number of filtered actigraphy signal samples contained within each epoch determined not to be "awake" and dividing the number of filtered actigraphy signal samples by a sampling frequency for sampling of the actigraphy signal.  
However Mathie teaches an activity monitoring system (Abstract) wherein computing the estimate of the total activity time comprises counting a number of activity samples from a period and dividing the number of activity signal samples by a sampling frequency for sampling of the activity signal ([0135], [0136])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to further perform the activity duration classification based on actigraphy data of Gartenberg and Mollicone with the calculation steps of Mathie as this enables one to determine a time value from an activity counting dataset, such as actigraphy. This 
Regarding Claim 2, Gartenberg, Hwang, Heneghan, Van Someren, Mollicone, and Mathie  teach the method of claim 1, and further teaches wherein determining the sleep/wake state of the patient during the epoch further comprises determining the sleep/wake state to be "wake" based at least in part on whether the activity count of the epoch is greater than a second activity threshold (See Claim 1 Rejection¸ from Gartenberg (activity count) and Hwang’s (ratio between epochs) teachings: the ratio of the present epoch to the preceding epoch being positive implies a relationship where the activity count of the present epoch is greater than the activity count of a preceding epoch by a second activity threshold. For example a present epoch activity count of 10 and preceding epoch of 8. The ratio would be 1.25 and the difference would be 2. A first activity threshold can be 1.2 and a second activity threshold could be 1.5, but both thresholds are examining the same relationship).

Regarding Claim 13, while Gartenberg teaches a system for a medical screening device for analyzing sleep of a patient during a monitoring session comprising a plurality of epochs (Abstract, [0009] sleep time can be determined from actigraphy sampling and analysis), the medical screening device comprising a plurality of sensors including an actigraph (Abstract, [0051]), the medical screening device being configured to be mounted, when in use, on the patient's body during sleep ([0043], [0045] actigraphy device worn), the system comprising: 
an actigraph of the plurality of sensors, configured to generate an actigraphy signal representing acceleration of the actigraph in each of three orthogonal axes ([0045], Claim 18); 
one or more processors of the screening device and/or in communication with the screening device ([0044]), programmed to
receive, from the actigraph, an actigraphy signal ([0045]);

determine an activity count for each epoch from the filtered actigraphy signal (Claim 18, actigraphy data processed by processing device, [0049] “According to some of the various embodiments, zero-crossing threshold detection may be applied to processed actigraphy data to calculate a period (e.g. approximately 10 seconds) of each minute with the largest integrated acceleration. This may result in each minute being associated with a maximum number of zero-crosses, known as counts.”), 
determine a result of comparing a ratio of the activity count for the epoch to the activity count for a preceding epoch, to a first activity threshold ([0049] activity counts from a current epoch are compared to preceding and succeeding epochs by way of a weighted sum, compared to a threshold sum D of 1), and 
determine the sleep/wake state of the patient during the epoch to be "wake" based at least in part on whether the result of the comparing indicates that the comparison of the activity count for the epoch to the activity count for a preceding epoch is greater than the first activity threshold ([0049] if weighted sum is greater than activity threshold D of 1),
And further teaches that actigraphy analysis can be applied to a total sleep time determination ([0009]).
Gartenberg fails to teach computing an estimate, by the one or more processors, of the total sleep time from the sleep/wake state of the patient during each epoch, 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to apply the sleep stage determination of Gartenberg to a total sleep time estimation as Gartenberg teaches that actigraphy analysis is especially suited to such a calculation ([0009]).

However Hwang teaches a sleep monitoring technique (Abstract) wherein sleep/wake state transition of a patient may be determined if a ratio of the magnitude of a physiological parameter of the epoch to the physiological parameter for a preceding epoch is greater than a first threshold (p118, 3) Waking Epoch Estimation, where condition 4 may be rewritten as SEF[n] / mean( SEF n-5:n-1] ) > 1.2, signifying that if a ratio of smoothed electrodermal activity SEF of epoch n to SEF data of epochs n-5:n-1 is greater than a first threshold 1.2, the patient is considered to be awake).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to substitute the weighted sum sleep/wake determination of Gartenberg by utilizing a ratio as a comparison instead as a simple substitution of one known technique for considering activity transition between periods for another to obtain predictable results of accurate sleep state determination. Specifically, Hwang teaches monitoring an EDA signal which has a low amplitude value in sleep and high amplitude value when awake (Fig. 2B, EDA raw signals show a higher amplitude when awake and a lower amplitude when asleep, SEF = smoothed EF signal, EF signal = EDA feature, EDA feature = level of EDA signal for an epoch, thus the SEF signal will reflect this same amplitude relationship). To monitor the transition of sleeping from waking, Hwang teaches monitoring for both a fixed amplitude threshold and change in amplitude with respect to previous periods, both in comparison to thresholds. One of ordinary skill in the art would then recognize that activity counts in a subject have a similar low value in sleep and high value when awake. Specifically, Gartenberg [0049] describes that activity D for a time period A may be evaluated by looking at a time period A and the time periods immediately preceding and immediately after the time period A. A higher activity for each minute increases likelihood that D is above a threshold of 1 and corresponds to wake state. This means that higher activity in motion reflects an awake patient and lower activity 
Yet their combined efforts fail to teach filtering by the one or more processors and filtering the actigraphy signal to limit the signal to a predetermined frequency range corresponding to a range of normal gross body movement.
However Heneghan teaches a physiological monitor of sleep (Abstract) wherein sleep may be performed with actigraphy ([0095], [0096] “The digitized actimetry signal can be processed on a computer and used to diagnose and monitor sleep disorders such as insomnia, circadian sleep/wake disturbance, and periodic leg movement (PLM).” [0099], [0102]), teaches filtering as part of processing the signal ([0058] filtering done by signal processing, [0089] signal processor performs the actions needed to output a physiological parameter), and teaches that actigraphy movement should be band-pass filtered to normal gross body movement when measuring a subject ([0097] which limits the movement monitored to 0.25 to 3 Hz).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to perform the filtering of the actigraph of Gartenberg to the specific frequency band taught by Heneghan as this ensures that only normal human movement, which will distinguish between a still sleep state and an active wake state subject, is captured by the system and analyzed. Furthermore, it would have been obvious to one of ordinary skill in the art, to perform the filtering of the actigraph of Gartenberg with a processor instead, as taught by Heneghan, as a simple substitution of one known element for another to obtain predictable results of accurately assessed actigraphy data.
Yet their combined efforts fail to teach wherein 

However Van Someren teaches an actigraphy-based sleep monitor (Abstract, [0030]) comprising a joint analysis of actigraphy motion and temperature to different sleep and wake periods ([0030], [0101]-[0107]) and further teaches that the time intervals of data can equivalently be overlapping or non-overlapping ([0116] described for the temperature, but the sleep classification is done jointly on the skin temperature motion data, overlapping epochs will naturally overlap a previous epoch and a succeeding epoch), wherein sampled data can be categorized into sleep or wake ([0101]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to perform the interval separation for Gartenberg, Hwang, and Heneghan in an overlapping manner as taught by Van Someren as a means to ensure that all time data pertaining to sleep is correctly categorized. 
Yet their combined efforts fail to teach wherein 
wherein computing the estimate of the total sleep time comprises evaluating the amount of signal samples contained within each epoch determined not to be "awake."
However Mollicone teaches sleep and actigraphy analyzer (Abstract, [0036]) and further teaches that an estimate of total sleep time comprises adding the individual epochs labeled as asleep ([0067] "Total sleep time (TST) refers to the sum of all time an individual is determined to be asleep within a given time period (e.g., 24 hours) or during an identified sleep period (e.g., a typical eight-hour period identified as an individual's typical sleep "night").")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to make the determination of total sleep of Gartenberg by finding and summing the epochs labeled as not “awake” as Mollicone teaches the individual sleep epochs can be added to find a total of sleep time. Further, Van Someren teaches that sleep 
Yet their combined efforts fail to teach wherein 
wherein computing the estimate of the total sleep time comprises counting a number of filtered actigraphy signal samples contained within each epoch determined not to be "awake" and dividing the number of filtered actigraphy signal samples by a sampling frequency for sampling of the actigraphy signal.  
However Mathie teaches an activity monitoring system (Abstract) wherein computing the estimate of the total activity time comprises counting a number of activity samples from a period and dividing the number of activity signal samples by a sampling frequency for sampling of the activity signal ([0135], [0136])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to further perform the activity duration classification based on actigraphy data of Gartenberg and Mollicone with the calculation steps of Mathie as this enables one to determine a time value from an activity counting dataset, such as actigraphy. This enables the determination of a time value of total sleep time, the desired parameter of Gartenberg and Mollicone.
Regarding Claim 16, while Gartenberg, Hwang, Heneghan, Van Someren, Mollicone, and Mathie teach the system according to claim 13, and Van Someren further teaches wherein the system may be implemented as a stand alone system as part of a local and remote computing system ([0070]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to further configure the processor of Gartenberg to form part of a remote computing device as taught by van Someren as a simple substitution of a known technique for configuring a processor locally for another to obtain predictable results of accurately assessed data.
Regarding Claim 17, Gartenberg, Hwang, Heneghan, Van Someren, Mollicone, and Mathie teach the system according to claim 16, wherein the communicated data is actigraphy data (See Claim 13 Rejection), further comprising: 
a communication interface ([0069], Fig. 2, I/O unit 25), and 
a local processor configured to relay the data signal to the processor of the remote computing device via the communication interface (Fig. 2, local processor 1, [0070]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to further configure a local processor of Gartenberg to communicate to the remote computing device by a communication interface as taught by van Someren as the application of a known technique for providing data communication to the known device ready for improvement to yield predictable results.

Claim(s) 3, 4, 14, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gartenberg in view of Hwang and further in view of Heneghan and further in view of Van Someren and further in view of Mollicone and further in view of Mathie and further in view of Titchener (US 2011/0230779).
Regarding Claim 3, while Gartenberg, Hwang, Heneghan, Van Someren, Mollicone, and Mathie teach the method of claim 1, their combined efforts fail to teach wherein the determining the sleep/wake state further depends on a respiratory flow rate signal of the patient.  
However Titchener teaches a sleep monitoring system ([0059]) wherein sleep/wake state can be determined in view of respiratory flow ([0059] respiratory flow stability used to detect sleep/wake state).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to further determine the sleep/wake state of Gartenberg based on 
Regarding Claim 4, Gartenberg, Hwang, Heneghan, Van Someren, Mollicone, Mathie, and Titchener teach the method of claim 3, wherein the determining the sleep/wake state further comprises determining the sleep/wake state to be "sleep" if the respiratory flow rate signal is stable during the epoch (See Claim 3 Rejection).  
Regarding Claim 21, while Gartenberg, Hwang, Heneghan, Van Someren, Mollicone, and Mathie teach the method of claim 2, and Van Someren further teaches adding a secondary dataset to confirm the labeling of an epoch as either sleep of wake (See Claim 1 Rejection, adds temperature), and Hwang teaches characterizing a sleep period by activity thresholds (p118, (a) the result of the comparing indicates that the ratio of the sampled data for the epoch to the sampled for a preceding epoch is less than the first threshold of 1.15 in condition 2 and (b) the activity count of the epoch is less than the second activity threshold of a fixed threshold in condition 1), their combined efforts fail to teach wherein the determining the sleep/wake state further comprises determining, by the one or more processors, the sleep/wake state of the patient based on one of a respiratory flow rate or a respiratory effort signal.
However Titchener teaches a sleep monitoring system ([0059]) wherein sleep/wake state can be determined in view of respiratory flow ([0059] respiratory flow stability used to detect sleep/wake state).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to further determine the sleep/wake state of Gartenberg based on respiratory flow as taught by Titchener as using multiple sets of data (motion, temperature, respiratory flow) to confirm the patient state will increase confidence in the final determination. As noted previously, one of ordinary skill in the art would recognize that activity counts in a subject have a similar low value in sleep and high value when awake. Specifically, Gartenberg [0049] describes that activity D for a time period A may be evaluated by looking at a time period 

Regarding Claim 14, while Gartenberg, Hwang, Heneghan, Van Someren, Mollicone, and Mathie teach the system according to claim 13, their combined efforts fail to teach the system comprising a breathing sensor configured to generate a signal indicative of the patient's breathing, wherein determination of the sleep/wake state further depends on the generated signal.  
However Titchener teaches a sleep monitoring system ([0059]) wherein sleep/wake state can be determined in view of respiratory flow ([0023] breathing flow sensor, [0059] respiratory flow stability used to detect sleep/wake state).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to further determine the sleep/wake state of Gartenberg based on respiratory flow as taught by Titchener as using multiple sets of data to confirm the patient state will increase confidence in the final determination.

Claim(s) 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gartenberg in view of Hwang and further in view of Heneghan and further in view of Van Someren and further in view of Mollicone and further in view of Mathie and further in view of Titchener and further in view of Thompson et al (US 2014/0116440) (“Thompson”).
Regarding Claim 5, while Gartenberg, Hwang, Heneghan, Van Someren, Mollicone, Mathie, and Titchener teach the method of claim 3, their combined efforts fail to teach wherein the determining the sleep/wake state further comprises determining the sleep/wake state to be "sleep" if the respiratory flow rate signal contains an indication that an SDB event took place during the epoch.  
However Thompson teaches a breathing apparatus (Abstract) wherein the breath monitoring may utilize the occurrence of sleep disordered breathing as an indication that the subject is sleeping ([0070] “The controller 109 processes the data to determine sleep in a patient based on the occurrence of SDB events detected from the received data. In particular, it is programmed to detect SDB events from the received data, and from one or more of those detected SDB events, determine patient sleep.”, [0066] from flow signal sensing 112).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to further determine the sleep/wake state of Gartenerg based on sleep disordered breathing as taught by Thompson as using multiple sets of data to confirm the patient state will increase confidence in the final determination.
Regarding Claim 9, while Gartenberg, Hwang, Heneghan, Van Someren, Mollicone, Mathie, Titchener, and Thompson teach the method of claim 5, and Thompson teaches wherein the SDB event comprises one of snore, flow limitation, respiratory-effort-related arousal, obstructive hypopnea, and obstructive apnea ([0005] flow limitation, obstructive sleep apnea, hypopnea).  

Claim(s) 6, 7, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gartenberg in view of Hwang and further in view of Heneghan and further in view of Van Someren and further in view of Mollicone and further in view of Mathie and further in view of Sullivan (US 2006/0150975).
Regarding Claim 6, while Gartenberg, Hwang, Heneghan, Van Someren, Mollicone, and Mathie teach the method of claim 1, their combined efforts fail to teach wherein the determining the sleep/wake state further depends on a respiratory effort signal of the patient.
However Sullivan teaches a breath monitoring system (Abstract) comprising determining the sleep/wake state depending on a respiratory effort signal of the patient ([0055], Claim 46).
  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to further determine the sleep/wake state of Gartenberg based on respiratory effort as taught by Sullivan as using multiple sets of data to confirm the patient state will increase confidence in the final determination.
Regarding Claim 7, while Gartenberg, Hwang, Heneghan, Van Someren, Mollicone, Mathie, and Sullivan teach the method of claim 6, and Heneghan the method further comprising determining the sleep/wake state depending on a steady respiratory effort signal of the patient ([0061] steady breathing effort characterizes stage 4 sleep).
  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to further determine the sleep/wake state of Gartenberg based on steady respiratory effort as taught by Heneghan as this provides a teaching for how the respiratory effort monitoring of Sullivan will output a sleep/wake conclusion.

Regarding Claim 15, while Gartenberg, Hwang, Heneghan, Van Someren, Mollicone, and Mathie teach the system according to claim 13, their combined efforts fail to teach further comprising a respiratory effort sensor configured to generate a signal indicative of the patient's respiratory effort, wherein determination of the sleep/wake state further depends on the generated respiratory effort signal.  
However Sullivan teaches a breath monitoring system (Abstract) comprising determining the sleep/wake state depending on a respiratory effort signal of the patient ([0055], Claim 46).
.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gartenberg in view of Hwang and further in view of Heneghan and further in view of Van Someren and further in view of Mollicone and further in view of Mathie and further in view of Sullivan and further in view of Thompson.
Regarding Claim 8, while Gartenberg, Hwang, Heneghan, Van Someren, Mollicone, Mathie, and Sullivan teach the method of claim 6, their combined efforts fail to teach wherein the determining the sleep/wake state further comprises determining the sleep/wake state to be "sleep" if the respiratory flow rate signal contains an indication that a sleep-disordered breathing (SDB) event took place during the epoch.  
However Thompson teaches a breathing apparatus (Abstract) wherein the breath monitoring may utilize the occurrence of sleep disordered breathing as an indication that the subject is sleeping ([0070] “The controller 109 processes the data to determine sleep in a patient based on the occurrence of SDB events detected from the received data. In particular, it is programmed to detect SDB events from the received data, and from one or more of those detected SDB events, determine patient sleep.”, [0066] from flow signal sensing 112).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to further determine the sleep/wake state of Gartenberg based on sleep disordered breathing as taught by Thompson as using multiple sets of data to confirm the patient state will increase confidence in the final determination.

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gartenberg in view of Hwang and further in view of Heneghan and further in view of Van Someren and further in view of Mollicone and further in view of Mathie and further in view of Bharmi et al (US 7,361,146) (“Bharmi”).
Regarding Claim 10, while Gartenberg, Hwang, Heneghan, Van Someren, Mollicone, and Mathie teach the method according claims 1, their combined efforts fail to teach the method further comprising computing an index of severity of sleep-disordered breathing of the patient from the estimated total sleep time.  
However Bharmi teaches a respiratory monitor (Abstract) and further teaches utilizing a total sleep time value to determine apnea-hypopnea index (Col. 16, L. 31-45).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to further determine the with total sleep time of Gartenberg a sleep disordered breathing index as taught by Bharmi as this characterizes the quality of the sleep of the subject, and will therefore effect what treatment may be applied.
Regarding Claim 11, Gartenberg, Hwang, Heneghan, Van Someren, Mollicone, Mathie, and Bharmi teach the method according to claim 10, wherein the computing the index comprises detecting apneas and hypopneas during the session, and dividing a number of detected apneas and hypopneas during the session by the estimated total sleep time (See Claim 10 Rejection – Col. 16, L. 31-45 of Bharmi teaches that the apnea-hypopnea index is based on counting apnea and hypopneas that occur during a session and dividing the number by the total sleep time).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gartenberg in view of Hwang and further in view of Heneghan and further in view of Van Someren and further in view of Mollicone and further in view of Mathie and further in view of LeBoeuf et al (WO 2015/131065) (“LeBoeuf”). 
Regarding Claim 12, while Gartenberg, Hwang, Heneghan, Van Someren, Mollicone, and Mathie teach the method according to claims 1, processing motion data (See Claim 1 Rejection), their combined efforts fail to teach wherein the determining an activity count for an epoch comprises: 
rectifying each channel of the actigraphy signal, 
summing the rectified channels to obtain a single actigraphy signal, and 
computing a root mean squared value of the single actigraphy signal over the epoch.  
However LeBoeuf teaches a physiological monitor (Abstract) and teaches that determining a physical activity parameter may comprise rectifying each channel of an accelerometer signal, summing the rectified channels to obtain a single acclerometer signal, and computing a root mean squared value of the single accelerometer signal over the epoch (p5, L. 18-31, “A physical activity parameter represents a parameter relating to a physical activity of an organism. Exemplary physical activity parameters include, but are not limited to, a motion parameter e.g., a walking cadence, running cadence, sprinting cadence, cycling cadence, limb cadence, walking speed, running speed, cycling speed, limb motion speed, head motion, a parameterization of sampled data from the at least one motion sensor, or the like. Examples of a parameterization of digitally sampled data from a motion sensor (e.g., an accelerometer) include, but are not limited to, filtering (low-pass, high-pass, bandwidth, notch, etc.) of each accelerometer axis, processing the sampled data to generate root-mean-squared (RMS) sampled data (e.g., squaring the sampled data from each accelerometer axis, summing the result, and taking the square root of the sum),…”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to further determine activity count of Gartenberg with the signal processing steps of LeBoeuf as LeBoeuf teaches that these steps are known steps for parameterize activity data from a multiple axis activity monitor. Thus it is the application of a .

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gartenberg in view of Hwang and further in view of Heneghan and further in view of Van Someren and further in view of Mollicone and further in view of Mathie and further in view of Ramanan et al (US 2015/0250963) (“Ramanan”).
Regarding Claim 18, while Gartenberg, Hwang, Heneghan, Van Someren, Mollicone, and Mathie teach the system according to claim 16, wherein the communicated data is actigraphy data (See Claim 13 Rejection), and Mollicone further teaches the system comprising a memory (Fig. 2, memory 212), their combined efforts fail to teach the system further comprising a removable memory configured to store the signal.
However Ramanan teaches a medical device (Abstract) wherein the memory is removable ([0133]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to further configure the memory of Gartenberg as a removable memory as taught by Ramanan as a simple substitution of one type of memory for another to obtain predictable results of data storage.


Response to Arguments
Applicant’s arguments and amendments filed 1/07/2022, with respect to the 35 USC 103 rejection have been fully considered, and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gartenberg, Hwang, Heneghan, Van Someren, Mollicone, and Mathie for claims 1 and 13.
Correspondingly, the claims dependent on independent claims 1 and 13 remain rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

/JAIRO H. PORTILLO/
Examiner
Art Unit 3791




/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791